PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments addressed to the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“BANS OPERATION OF TRIPLE TRUCK-TRAILER COMBINATIONS ON OREGON HIGHWAYS
“QUESTION: Shall Oregon law be amended to ban the granting of permits for triple truck-trailer combinations on Oregon highways?
“SUMMARY: Amends current law. Change would ban the granting of variance permits for vehicle combinations that include a motor truck weighing over 8,000 pounds and two self-supporting trailers, or a truck tractor and semitrailer drawing two self-supporting trailers or semitrailers. All variance permits authorizing combinations barred by this Act would be cancelled on the Act’s effective date. The effect of the Act would be to forbid the operation of triple truck-trailer combinations on Oregon highways.”
Petitioner asserts that the Caption, Question, and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). ORS 250.085(4).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).